FILED
                              NOT FOR PUBLICATION                           FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


SALVADOR AGUILAR VENCES and                       No. 12-73926
MARIA ESTHER AGUILAR LARA,
                                                  Agency Nos.        A079-537-361
               Petitioners,                                          A070-950-121

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Salvador Aguilar Vences and Maria Esther Aguilar Lara, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen alleging ineffective assistance of

counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen where they failed to establish prejudice from the alleged ineffective

assistance. See id. at 901-03; Ortiz v. INS, 179 F.3d 1148, 1153-54 (9th Cir. 1999)

(no prejudice where petitioners failed to describe the evidence that counsel

incompetently failed to introduce).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73926